Citation Nr: 1539703	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-20 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for a neck condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse 



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1959 to April 1973. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The Veteran appeared at a May 2015 hearing before the undersigned Veterans Law Judge.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the May 2015 hearing, the Veteran testified that he was treated for his neck condition at a VA facility in Providence, Rhode Island in March or April 2012, where x-rays of the neck showed massive tendonitis.  Although the claims file contains the report of a VA examination conducted for compensation purposes in April 2012, it does not contain a diagnosis of tendonitis.  The same is true of an addendum dated in May 2012.  Also, the Veteran also testified that he receives ongoing treatment for his ear and hearing problems from a private provider.  Neither VA treatment nor private treatment records have been associated with the claims file and there is no indication that an attempt has been made to obtain these records.  Accordingly, these outstanding treatment records should be obtained and associated with the Veteran's claims folder. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain the names and addresses of all medical care providers (private or VA) who have treated the Veteran for his claimed conditions since service, including VA treatment records from March and April 2012.  After securing the necessary releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. Thereafter, readjudicate the issues on appeal.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




